Citation Nr: 0511736	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  04-02 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.  

3.  Entitlement to service connection for the cause of the 
veteran's death.  

4.  Entitlement to payment of Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	National Veterans' 
Organization of America


WITNESSES AT HEARING ON APPEAL

Appellant and T.K.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1971 to August 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied service connection for the cause 
of the veteran's death, DIC benefits, educational assistance 
benefits under Chapter 35, and accrued benefits.  In March 
2004, the appellant testified at a Travel Board hearing 
before the undersigned at the Las Vegas, Nevada RO.  

The appeal as to the issues of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to payment of DEA benefits under Chapter 35, 
Title 38, United States Code, are REMANDED to the Reno, 
Nevada RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.





FINDINGS OF FACT

1.  The veteran died in November 2002; he was not service-
connected for any disability at the time of his death.  

2.  The veteran had no claims pending at the time of his 
death.

3.  The veteran was not in receipt of or entitled to receive 
a 100 percent disability rating for the 10 years immediately 
prior to his death nor had the veteran applied for 
compensation, but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date.


CONCLUSIONS OF LAW

1.  The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2004).

2.  The requirements for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous. Id. It has been held 
not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The appellant in this case is not legally entitled to the 
benefits sought.  In the absence of a legal basis for the 
claim, there is no development to be undertaken.  The issues 
addressed turn on statutory interpretation.  Thus, because 
the law as mandated by statute, and not the evidence, is 
dispositive of this appeal, the VCAA is not applicable.  As 
such, no further action is required pursuant to the VCAA.  
Nevertheless, VCAA notification was sent.  


Accrued Benefits

The veteran did not submit a claim for compensation or 
pension during his lifetime.  

In November 2002, the veteran died.  At the time of the 
veteran's death, he was not service connected for any 
disability.

In November 2002, a claim for accrued benefits was received 
from the appellant.  

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid for a period of two years preceding 
the veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  In Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the 
United States Court of Appeals for the Federal Circuit held 
that the veteran must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision in order for a surviving 
spouse to be entitled to accrued benefits. Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  

The veteran had no service-connected disability at the time 
of his death and he did not have a claim for benefits pending 
prior to his death.  Therefore, the Board concludes that the 
appellant's claim for accrued benefits must be denied as a 
matter of law.  See Sabonis.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; entitlement to accrued benefits is not 
warranted.  Therefore, entitlement to accrued benefits must 
be denied.


DIC benefits pursuant to 38 U.S.C.A. § 1318

The veteran did not file a claim for service-connected 
compensation for any disability during his lifetime.  There 
was no rating decision denying service-connected 
compensation.  As noted, the veteran was not service-
connected for any disability during his lifetime.  

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 3.22.

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  However, clarification has been provided by 
two recent decisions from the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  However, a 
discussion of the evolution of the handling of such claims is 
pertinent to the understanding of why this claim must now be 
denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening- 
"hypothetical entitlement" claims.  Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

Based on the foregoing, the Board finds that the criteria for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
not met.  At the time of the veteran's death, service 
connection had not been established for any disability .  
Thus, the veteran was never rated totally disabled as a 
result of a service-connected disability nor had the veteran 
applied for compensation, but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date.  As 
such, the appellant does not meet the requirements to receive 
DIC benefits as a result of the veteran's death.  See 
Sabonis.  Accordingly, the appellant's claim of entitlement 
to DIC benefits is precluded as a matter of law.  Because the 
law, and not the facts, is dispositive of the issue, the 
appellant has failed to state a claim upon which relief may 
be granted; hence, the appeal is denied.  


ORDER

Entitlement to accrued benefits is denied.  

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.




REMAND

Subsequent to the issuance of the statement of the case, the 
appellant submitted additional evidence directly to the 
agency of original jurisdiction (AOJ).  The AOJ has referred 
the evidence to the Board without initial review.  Neither 
the appellant nor her representative waived initial AOJ 
review of the additional evidence which pertains to the issue 
of service connection for the cause of the veteran's death.  
Further, entitlement to payment of DEA benefits under Chapter 
35, Title 38, United States Code, must be deferred pending 
the outcome of that issue.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

The issues of service connection for the 
cause of the veteran's death and 
entitlement to payment of DEA benefits 
under Chapter 35, Title 38, United States 
Code, should be reviewed with 
consideration given to additional 
evidence.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


